MIDDLETON, J.
Epitomized Opinion
Spies deposited with the Society a certain sum of money which he directed to be transmitted to a certain bank in Budapest, Hungary, and there placed to his credit. The lower court directed a verdict for the Society at the close of all the evidence. Spies prosecutes error to this court.
Held by Court of Appeals in affirming the judgment :
1. The evidence, as disclosed by the record indicating that Spies wholly failed to establish his claim, or to support in any degree the material allegations of the statement of claim, and, on the contrary showing that the Society executed, in every respect, the directions of Spies, the trial court properly directed a verdict for the Society.